Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
With regards to the applicant’s arguments directed to claims 4 and 15: the Examiner finds the applicant’s remarks persuasive.  Therefore, the 35 USC 102 rejection is withdrawn.  
However, regarding claim 15, upon further consideration, a new ground(s) of rejection is made in view of remarks and an updated search.
Applicant's arguments filed 7/8/2021 have been fully considered but they are not persuasive.  The applicant argues on pages 8-9 that Benedicto does not teach “... the initial set of NPs comprising a NP that is not implementable with the operating state.”  The Examiner respectfully disagrees.  At paragraphs 0011-0012, Benedicto discloses where all possible combinations is the initial state.  This broad set of all possible combinations would necessarily include at least one (1) NP that is not implementable.  In Benedicto, there is at least one (1) not implementable as Benedicto includes an ink restriction constraint [e.g. print process/capability constraint].  Benedicto additionally defines what the ink restriction may represent stating:
“[0029] ... In step 300, the ink restrictions of the print system 1 may be determined. For example, the total ink limit per halftone pixel may be determined. Also, the cut-off per ink may be determined, i.e. the maximum ink drop amount for each ink may be determined per halftone pixel.  In another step 310, all of the different NP states of the print system 1 may be generated”
The disclosure of the instant application defining what an operating state is states: 
“[0025] The operating state of the printing process may be otherwise referred to as an “operating characteristic”, “configuration state”, “operating constraint”, “operating capability” or the like. An operating state may be a configuration of the printing system 100 that influences how the printing process is performed by the printing system 100. In some examples, the operating state relates to a current set of colorant combinations used by the printing process. In examples, the operating state relates to a constraint 165 of the printing process and/or of the printing system 100 implementing the printing process. For example, different printing systems may have different operating characteristics, relating to the constraints or capabilities of the different printing systems. In some examples, a given printing system may be configurable with different operating states, for example where a given operating state is associated with a given printing process of a plurality of printing processes performable by the printing system. A constraint 165 may relate to the use of NPs over the color lookup table 150.”
There is no requirement in the presented claims that this initial set of NPs already be representative of the NP set that includes a state that is not implementable.  In fact, it requires that the initial set of NPs include a non-implementable condition [see specification 0024].  Therefore, given the broadest reasonable interpretation, the Examiner maintains that this limitation is taught by Benedicto.  For clarity, the additional excerpts from Benedicto will be included from paragraphs previously cited.
The applicant argues on pages 9-10 that “Benedicto does not address an “NP that is not implementable with the operating state.”” The Examiner respectfully disagrees.  Benedicto discloses a printing system constraint of an ink restriction [see specification p0026].  This means that at least one of the set of all possible NP combinations cannot be achieve.  In the method to generate a set of target NPs based on the printing system ink restriction [i.e. constraint], an NP that was one of the set of all possible combinations falls outside the convex hull that represents the NPs that comply with the ink restriction [i.e. the constraint of the printing process].  When this NP is now required to be modified and mapped to another vector that complies with the ink restriction, it is no longer representative of itself in the initial set of all possible combinations.  The end result, as disclosed by Benedicto is that a set of NPac vectors are generated that represent the target set of NPs.  This generated NPacs have been generated based on the operating state of the printing system that in this case includes an ink restriction constraint.  Therefore, given the broadest reasonable interpretation, the Examiner maintains that this limitation is taught by Benedicto.  
The applicant argues on page 10 that in Benedicto the “...adjustment made is not of the color but to bring the NPac within the ink restrictions.” The claim limitations as presented do not limit what the operating state is expected to be nor why any particular NP is or is not implementable.  The disclosure in the instant application considers an ink restriction to fall within the definition of an operating state [In this colorant drop sequence, a 4-drop state is used but a 3-drop state is not used. A second, different colorant drop sequence may allow for the drop states [0, 1, 2, 3] to be used. In the second colorant drop sequence, a 3-drop state is used but a 4-drop state is not used. Some example printing systems may be configured to transition from one colorant drop sequence to a different colorant drop sequence, see specification p0026].  Thus, an ink restriction is well within the broadest reasonable interpretation when considered in view of the instant application’s disclosure. 
	The applicant asserts once again on page 11 that Benedicto does not appear how or where “... the initial set of NPs comprising a NP that is not implementable with the operating state.”  As thoroughly detailed above, Benedicto is found to fully address this claimed feature.  The 35 USC 102 is maintained.
The applicant argues on page 11 that Benedicto does not teach “... determining a target set of NPs on the basis of the operating state, the target set of NPs being implementable with the operating state.”  The Examiner respectfully disagrees.  The claim limitations as presented do not limit what the operating state is expected to be nor why any particular NP is or is not implementable.  The disclosure in the instant application considers an ink restriction to fall within the definition of an operating state [In this colorant drop sequence, a 4-drop state is used but a 3-drop state is not used. A second, different colorant drop sequence may allow for the drop states [0, 1, 2, 3] to be used. In the second colorant drop sequence, a 3-drop state is used but a 4-drop state is not used. Some example printing systems may be configured to transition from one colorant drop sequence to a different colorant drop sequence, see specification p0026].  Thus, an ink restriction is well within the broadest reasonable interpretation when considered in view of the instant application’s disclosure.  A set of NPs are mapped based on the ink constraint/restriction.  Those NPs falling on the convex hull are those implementable in the current system given a particular restriction/constraint.  This convex hull is the representative boundary of the printing systems limit as evidenced in by Benedicto in at least p0030.  No other limitations of claim 10 were argued.  The 35 USC 102 is maintained.  
The Examiner appreciates the consultation of Mr. Peter Morovic and his attention in this application.  However, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Applicant's arguments directed at claim 6 have been fully considered but they are not persuasive.  The applicant argues “... detecting a change from the initial operating state to the operating state” is not identified by the previous Action.  The Examiner acknowledges that Benedicto appears to disperse points across various paragraphs that are connected in some manner to other paragraphs not explicitly quoted or cited as is in this case.  Claim 1 from which claim 6 depends is explicitly cited as obtaining an initial set of NPs where a NP is not implementable with the operating state [p0011-0012] as well as in cited p0029 of claim 6.  Also as provided in claim 1, the ink restriction constraint is determined [p0030].  Additionally in claim 6, p0029 also states where the ink restrictions are determined.  For this determination, some type detection would necessarily be required.  Benedicto does state in p0018 that a user interface is provided for an operator to change or interact with the printing system.  In the instant application, the only mention of a detection is: 
“[0052] In some examples, the initial set of NPs is implementable with an initial operating state of the printing system. The initial operating state is different from operating state determined at item 310. In some examples, a change is detected from the initial operating state to the operating state determined at item 310. The target set of NPs may be determined, and the second NPac vector generated, in response to such a detected change of the operating state of the printing system.”
Thus, absent a particular detection avenue, the determination as disclosed by Benedicto is found to meet the claimed limitation.  For further clarity, the associated paragraph from claim 1 from which claim 6 depends has been cited as well as p0018 as a potential avenue that effected a change in the printing system upon which the determination of Benedicto is disclosed as being made.  No other limitations of claim 6 were argued.  The 35 USC 102 is maintained.  
Applicant's arguments directed at claim 8 have been fully considered but they are not persuasive.  The applicant argues that “... generating the second NPac vector on the basis of the colorant-use vector of the first NPac vector” is not taught by Benedicto.  The Examiner respectfully disagrees.  The disclosure of the instant application states: 
“[0058] ... In some examples, a colorant-use vector of the second NPac vector has a predetermined relationship with the colorant-use vector of the first NPac vector. For example, the colorant-use vector of the second NPac vector may be equal to the colorant-use vector of the first NPac vector. The second NPac vector may be generated such that the colorant-use vector of the second NPac vector, determinable based on the target set of NPs and corresponding area coverages defined by, i.e. used to generate, the second NPac vector, is equivalent to the colorant-use vector of the first NPac vector.”
Benedicto discloses:
“[0011] ... A certain color may correspond to a certain NPac, which may be represented as a vector ... [0012] NPacs may be represented by linear, convex combinations of NPs, wherein the relative area coverages over a unit area are the convex weights. An NPac may also represent a single NP, that NP having a 100% area coverage weight and the other NPs being at 0%. According to an embodiment in this disclosure, all of a printing system's NPacs are accessible, so the full color gamut of a printing system can be addressed.” It is interpreted that from the initial set of all combinations of NPs, NPacs are also identified.  Benedicto further discloses “[0013] ... The present disclosure may further relate to finding NPacs that are optimized according to a certain print attribute, wherein the print attribute may for example be a minimal ink usage, grain, color constancy, or another attribute. A convex hull of colors available on a system may be addressed, wherein the NPs are optimized for minimal ink usage.” 
Given this definition and the broadest reasonable interpretation, should any one NPac initially generated not fall outside the ink limits then it would remain the same in the generated second NPac vector.  The 35 USC 102 is maintained.
Applicant's arguments directed at claim 10 have been fully considered but they are not persuasive.  The applicant arguments directed at the “the initial vector using at least one colorant combination that is not implementable with the operating state of the printing process” has been discussed above and is similarly discussed with regards to claim 1.  No other limitations of claim 10 were argued.  The 35 USC 102 is maintained.  
The Examiner notes that no other limitation features have been argued that have not been discussed above and therefore interprets such to indicate the rejection has met the corresponding limitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-14 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benedicto et al., (US PgPub 20110096345 as provided by the applicant).
Regarding claim 1: Benedicto discloses a method comprising: 
determining an operating state of a printing system [step 3000, the ink restrictions of the print system 1 may be determined, p0029]; 
obtaining a first Neugebauer Primary area coverage (NPac) vector having an initial set of Neugebauer Primaries (NPs), the initial set of NPs comprising a NP that is not implementable with the operating state [the Neugebauer Primaries are the possible combinations of a set of n inks ... all of a printing system's NPacs are accessible, so the full color gamut of a printing system can be addressed ... received RGB image may be mapped to CIE XYZ so that the RGB cube bijects with the NPac's convex hull in the CIE XYZ color space ... all of the different NP states of the print system 1 may be generated [the Examiner notes that since these NP states are subsequently utilized to generate the system specific table, some type table data would necessarily be present], p0011-0012, p0023, p0029 & p0036]; 
determining a target set of NPs on the basis of the operating state, the target set of NPs being implementable with the operating state [given the ink restrictions that were determined in step 300, available NPacs may be determined that comply with the ink restrictions, p0011-0012, p0030 & p0036]; and 
generating a second NPac vector having the target set of NPs [all of the different NP states of the print system 1 may be generated ... NPs that were mapped in step 340 may be re-expressed as NPacs, p0011-0012, p0029-0031 & p0036].

Regarding claim 2: Benedicto discloses the method of claim 1, wherein the initial set of NPs and the target set of NPs comprise different numbers of NPs [ink set 5 may comprise a predetermined number of inks, for example four inks which may be Cyan, Magenta, Yellow and Black (CMYK). The ink set 5 may be determined by the printer 2, wherein different printers 2 correspond to different ink sets 5, or different ink sets 5 may be applied in one printer 2 ... A convex hull of the complying NPacs may be generated so that an available NPac space of the print system 1 may be obtained, p0011, p0016, p0030-0031 & p0036].

Regarding claim 3: Benedicto discloses the method of claim 1, wherein the operating state relates to a colorant drop sequence, the colorant drop sequence defining a set of drop states of colorants used by the printing system [For example, where k=2 for a binary (or bi-level) printer, the printer is able to use either no ink or one drop of ink at a single pixel per ink channel ... for a printer comprising six different inks and the ability to place either 0, 1, or 2 drops of each ink at each halftone pixel, resulting in 36 or 729 NPs ... volume maximization may take place in N dimensions, N being defined by the number of possible ink drop states k per halftone pixel to the power of the number n of inks, p0011 & p0031].

Regarding claim 5: Benedicto discloses the method of claim 1, wherein the operating state relates to a total number of NPs that the printing system is configured to handle [step 310, all of the different NP states of the print system 1 may be generated, p0029 & p0036].

Regarding claim 6: Benedicto discloses the method of claim 1, wherein the initial set of NPs are implementable with an initial operating state of the printing system, the method comprising detecting a change from the initial operating state to the operating state [the color separation table may be calculated for specific print system 1, for example for specific printers 2, ink sets 5 and/or substrates 4 ... step 300, the ink restrictions of the print system 1 may be determined. For example, the total ink limit per halftone pixel may be determined. Also, the cut-off per ink may be determined, i.e. the maximum ink drop amount for each ink may be determined per halftone pixel. In another step 310, all of the different NP states of the print system 1 may be generated ... (i) determining ink restrictions of the print system 1, (ii) generating all NP states of the print system 1, (iii) generating a convex hull of area coverages of NPs that do not exceed said ink restrictions, (vi) determining which NP states are outside of the convex hull, (v) mapping NP states that are outside of the convex hull onto the convex hull, (vi) re-expressing the mapped NP states as area coverages of NPs, and (vii) sampling the convex hull in a colorimetric space, p0018, p0020, p0029-0030 & p0036].

Regarding claim 7: Benedicto discloses the method of claim 1, wherein generating the second NPac vector having the target set of NPs is based on a criterion of a print output of the printing system [espective NPacs in the table 10 may be optimized for minimal ink usage. Instead of, or in addition to, minimal ink usage, the respective NPacs in the table may be optimized for other print attributes such as, but not limited to, color constancy and/or grain, p0025 & p0035].

Regarding claim 8: Benedicto discloses the method of claim 1, comprising: determining a colorant-use vector of the first NPac vector, the first NPac vector using the initial set of NPs [A certain color may correspond to a certain NPac, which may be represented as a vector, p0011 & p0029]; and generating the second NPac vector on the basis of the colorant-use vector of the first NPac vector, the second NPac vector using the target set of NPs [the color separation 10 may be obtained by linking NPacs to predetermined colorimetric values. In addition, further optimization may be executed for example to optimize a certain print attribute such as ink usage ... wherein the ink limit is addressed in ink vector space, and only a single ink vector per ink limit sample is determined, p0034-0036].

Regarding claim 9: Benedicto discloses the method of claim 1, comprising: obtaining a lookup table comprising NPac vectors having the initial set of NPs [received RGB image may be mapped to CIE XYZ so that the RGB cube bijects with the NPac's convex hull in the CIE XYZ color space ... the system 1 may map each of the XYZs onto an NPac. The matching NPac may be retrieved from the color separation table 10, p0023-0024]; determining, for each NP in the initial set of NPs, an area coverage metric defined by the NPac vectors in the obtained lookup table, the area coverage metric for a given NP in the initial set of NPs indicating an extent to which the given NP is used in the obtained lookup table [step 320, given the ink restrictions that were determined in step 300, available NPacs may be determined that comply with the ink restrictions. A convex hull of the complying NPacs may be generated so that an available NPac space of the print system 1 may be obtained. In step 330 it may be determined which of the NP states generated in step 310 are outside of the convex hull generated in step 320. In step 340, those NP states that are outside of the convex hull may be mapped onto the convex hull so as to comply with the ink restrictions determined in step 300, p0030-0031]; and determining the target set of NPs based on the area coverage metrics for the initial set of NPs [color separation table 10 may be provided, comprising NPacs optimized for minimal ink usage ... all of the different NP states of the print system 1 may be generated, p0019, p0029 & p0035-0036].

Regarding claim 10: Benedicto discloses a printing system comprising: 
a printing device to apply a print material to a print target in a printing process [printing system 1 including printer 2 may comprise a print head arranged to print on a substrate 4, p0014-0016]; 
a memory storing a color lookup table to map between color spaces, the color lookup table comprising an initial vector in area coverage space, the initial vector defining a statistical distribution of a first set of colorant combinations over an area of a halftone, the initial vector using at least one colorant combination that is not implementable with an operating state of the printing process [the Neugebauer Primaries are the possible combinations of a set of n inks.  Each ink within the set may be at one of k levels for a single halftone pixel, where there are kn combinations for each ink set defining all of the possible ink configuration states that a single halftone pixel can have... A certain color may correspond to a certain NPac, which may be represented as a vector ... printing system 1 may employ an embodiment of a color separation interface and image processing system referred to as Halftone Area Neugebauer Separation (HANS) ... all of a printing system's NPacs are accessible, so the full color gamut of a printing system can be addressed ... Halftoning may be used to define a spatial arrangement of the NPs specified in the input NPac vectors ... received RGB image may be mapped to CIE XYZ so that the RGB cube bijects with the NPac's convex hull in the CIE XYZ color space ... all of the different NP states of the print system 1 may be generated [the Examiner notes that since these NP states are subsequently utilized to generate the system specific table, some type table data would necessarily be present], p0011-0012, p0021-0026, p0029 & p0036]; and 
a print controller to: determine a parameter of the operating state [step 300, the ink restrictions of the print system 1 may be determined, p0029]; 
derive, using the parameter, a second, different set of colorant combinations that are implementable with the operating state [given the ink restrictions that were determined in step 300, available NPacs may be determined that comply with the ink restrictions, p0011-0012, p0030 & p0036]; and 
update the initial vector with a different vector in the color lookup table, the different vector using colorant combinations from the second set [all of the different NP states of the print system 1 may be generated ... NPs that were mapped in step 340 may be re-expressed as NPacs, p0011-0012, p0029-0031 & p0036].

Regarding claim 11: Benedicto discloses the printing system of claim 10, wherein the number of colorant combinations in the second set of colorant combinations is constrained by the operating state [printer 2 may comprise, or be connected to, a certain ink set 5. The ink set 5 may comprise a predetermined number of inks, for example four inks which may be Cyan, Magenta, Yellow and Black (CMYK). The ink set 5 may be determined by the printer 2, wherein different printers 2 correspond to different ink sets 5, or different ink sets 5 may be applied in one printer 2 ... given the ink restrictions that were determined in step 300, available NPacs may be determined that comply with the ink restrictions, p0011-0012, p0016, p0030 & p0036].

Regarding claim 12: Benedicto discloses the printing system of claim 10, wherein the deriving the second set of colorant combinations is based at least in part on the first set of colorant combinations [respective NPacs in the table 10 may be optimized for minimal ink usage. Instead of, or in addition to, minimal ink usage, the respective NPacs in the table may be optimized for other print attributes such as, but not limited to, color constancy and/or grain ... re-expressing the mapped NP states as area coverages of NPs, and (vii) sampling the convex hull in a colorimetric space, p0025-0028 & p0035-0036].

Regarding claim 13: Benedicto discloses the printing system of claim 10, wherein the operating state relates to a colorant drop sequence of the printing process [For example, where k=2 for a binary (or bi-level) printer, the printer is able to use either no ink or one drop of ink at a single pixel per ink channel ... for a printer comprising six different inks and the ability to place either 0, 1, or 2 drops of each ink at each halftone pixel, resulting in 36 or 729 NPs ... volume maximization may take place in N dimensions, N being defined by the number of possible ink drop states k per halftone pixel to the power of the number n of inks, p0011 & p0031].

Regarding claim 14: Benedicto discloses the printing system of claim 10, wherein the print controller is to derive the second set of colorant combinations by: determining, for each colorant combination in the first set [p0023-0024], a value of a lookup table use parameter representing an extent to which the colorant combination is used in the lookup table [step 320, given the ink restrictions that were determined in step 300, available NPacs may be determined that comply with the ink restrictions. A convex hull of the complying NPacs may be generated so that an available NPac space of the print system 1 may be obtained. In step 330 it may be determined which of the NP states generated in step 310 are outside of the convex hull generated in step 320. In step 340, those NP states that are outside of the convex hull may be mapped onto the convex hull so as to comply with the ink restrictions determined in step 300, p0030-0031]; and deriving the second set of colorant combinations based on the values of the lookup table use parameters for the first set of colorant combinations [color separation table 10 may be provided, comprising NPacs optimized for minimal ink usage ... all of the different NP states of the print system 1 may be generated, p0019, p0029 & p0035-0036].

Regarding claim 18: Benedicto discloses the method of claim 8, discloses wherein the colorant-use vector of the first NPac vector is equal to a colorant-use vector of the second NPac vector [A certain color may correspond to a certain NPac, which may be represented as a vector ... convex hull of the complying NPacs [i.e. NPacs from the initial set of all possible combinations and remain in the generated set] may be generated, p0011 & p0029-0034].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benedicto as applied above in view of Hatori (US PgPub 20070058181).
Regarding claim 15: Benedicto discloses a non-transitory computer-readable storage medium comprising a set of computer-readable instructions that, when executed by a processor of a printing system [p0037], cause the processor to: 
determine a configuration parameter of the printing system [step 300, the ink restrictions of the print system 1 may be determined, p0029]; 
receive a lookup table comprising values of vectors in area coverage space, each of the vectors defining a statistical distribution of colorant combinations from a first global set of colorant combinations over an area of a halftone, the first global set of colorant combinations comprising a colorant combination that is not available for use by the printing system having the determined configuration parameter [the Neugebauer Primaries are the possible combinations of a set of n inks [i.e. global set].  Each ink within the set may be at one of k levels for a single halftone pixel, where there are kn combinations for each ink set defining all of the possible ink configuration states that a single halftone pixel can have... A certain color may correspond to a certain NPac, which may be represented as a vector ... printing system 1 may employ an embodiment of a color separation interface and image processing system referred to as Halftone Area Neugebauer Separation (HANS) ... all of a printing system's NPacs are accessible, so the full color gamut of a printing system can be addressed ... Halftoning may be used to define a spatial arrangement of the NPs specified in the input NPac vectors ... received RGB image may be mapped to CIE XYZ so that the RGB cube bijects with the NPac's convex hull in the CIE XYZ color space, p0011-0012, p0021-0026 & p0036]; 
determine a second global set of colorant combinations on the basis of the determined configuration parameter, the second global set of colorant combinations being available for use by the printing system having the determined configuration parameter [given the ink restrictions that were determined in step 300, available NPacs may be determined [i.e. second global set] that comply with the ink restrictions ... (ii) generating all NP states of the print system 1, (iii) generating a convex hull of area coverages of NPs that do not exceed said ink restrictions, (vi) determining which NP states are outside of the convex hull, (v) mapping NP states that are outside of the convex hull onto the convex hull, (vi) re-expressing the mapped NP states as area coverages of NPs, and (vii) sampling the convex hull in a colorimetric space, p0011-0012, p0030 & p0036]; and 
modify the lookup table such that values of vectors in the modified lookup table correspond to colorant combinations from the second global set [all of the different NP states of the print system 1 may be generated ... obtaining color separation table 10 ... NPs that were mapped in step 340 may be re-expressed as NPacs, p0011-0012, p0029-0031 & p0036].
	Benedicto appears to fail to explicitly disclose an initial lookup table that is subsequently modified.
	Hatori discloses in a well-known, related system from the same field of endeavor [Abstract] where an initial lookup table is modified based on the characteristic of the printer [an adjustment LUT 273a that converts CMYK signals into CMYK signals is added after the conversion LUT 271a in the initial state. The adjustment LUT 273a in the initial state is an LUT, which directly outputs input signals as output signals, i.e., it does not perform any conversion in practice, p0129-0132].
	It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Benedicto the support for utilizing an initial lookup table and subsequently modifying the lookup table according based on the printing system characteristic as taught by Hatori because it provides for obtaining an accurate color reproduction result.

Regarding claim 20: Benedicto discloses the printing system of claim 10, wherein deriving the second set of colorant combinations comprises analyzing a color lookup table to determine an extent to which colorant combinations in the first set of colorant combinations are used in the color lookup table [given the ink restrictions that were determined in step 300, available NPacs may be determined that comply with the ink restrictions. A convex hull of the complying NPacs may be generated so that an available NPac space of the print system 1 may be obtained. In step 330 it may be determined which of the NP states generated in step 310 are outside of the convex hull generated in step 320, p0030].
	Benedicto does not appear to explicitly disclose a color lookup table.
Hatori discloses in a well-known, related system from the same field of endeavor [Abstract] utilizing lookup table(s) [an adjustment LUT 273a that converts CMYK signals into CMYK signals is added after the conversion LUT 271a in the initial state. The adjustment LUT 273a in the initial state is an LUT, which directly outputs input signals as output signals, i.e., it does not perform any conversion in practice, p0129-0132].
	It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Benedicto the support for utilizing an initial lookup table and a subsequently updated table according based on the printing system characteristic as taught by Hatori because it provides for obtaining an accurate color reproduction result.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benedicto as applied above in view of Morovic et al., (US PgPub 20100214576).
Regarding claim 16: Benedicto discloses the method of claim 1.
	Benedicto does not appear to explicitly disclose wherein the operating state of the printing system comprises a colorant drop sequence in which a specific number of drops may be applied at a location; and the NP that is not implementable with the operating state specifies a different colorant drop sequence than is used in the operating state of the printing system.
	Morovic discloses in a related system from the same field of endeavor [Abstract] wherein the operating state of the printing system comprises a colorant drop sequence in which a specific number of drops may be applied at a location [a printer within printing system 100 can dispense two drops of a single ink at a given halftone pixel, p0028]; and the NP that is not implementable with the operating state specifies a different colorant drop sequence than is used in the operating state of the printing system [a specific Neugebauer Primary (NP) may be defined to utilize 1.5 drops of the color cyan and 1 drop of magenta. While this could not be achieved at a single halftone pixel, p0028].
	It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Benedicto the support for recognition of conflicts such as when the operating state of the printing system comprises a colorant drop sequence in which a specific number of drops may be applied at a location and the NP that is not implementable with the operating state specifies a different colorant drop sequence than is used in the operating state of the printing system as disclosed by Morovic because it allows for addressing the problem such as utilizing a mean amount over several halftone pixels to achieve the effect as discussed by Morovic in at least paragraph 0028.

Allowable Subject Matter
Claims 4, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically, the Examiner found neither prior art cited in its entirety, nor based on the prior art of record, found any motivation to combine any of the said prior art that teaches:
Claim 4: “... wherein determining the target set of NPs comprises: obtaining an intermediate set of NPs, the intermediate set of NPs being implementable with the colorant drop sequence; and replacing a first NP in the intermediate set of NPs with a second NP on the basis of the initial set of NPs, the first NP and the second NP using different drop states in the colorant drop sequence.”
Claim 17: “... wherein the operating state of the printing system comprises a number of passes over a specific location for depositing colorant drops, the NP that is not implementable with the operating state being incompatible with the number of passes implemented in the operating state of the printing system.”
  Claim 19: “... wherein the parameter comprises a number of passes of a printhead over a location at which drops of colorant are applied and a specific number of drops of colorant that the printing system may apply at the location.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082.  The examiner can normally be reached on M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672